Citation Nr: 0807192	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  06-20 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral high frequency sensorineural hearing loss. 

2.  Entitlement to a compensable disability rating for 
residuals of right fifth metacarpal fracture, major hand 
(right fifth finger disability). 


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 







INTRODUCTION

The veteran had active service from April 1979 to April 1995. 

This appeal arises from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto, Rico.


FINDINGS OF FACT

1.  In April 2005, the veteran's bilateral hearing loss was 
manifested by an average puretone threshold in decibels of 
30, with speech recognition of 100 percent (Level I hearing 
loss) in the right ear; and, an average pure tone threshold 
in decibels of 30, with speech recognition of 100 percent 
(Level I hearing loss) in the left ear.

2.  The veteran's right fifth finger disability has not 
ankylosed and does not interfere with the motion of any other 
finger of the right hand or the function of the right hand.


CONCLUSIONS OF LAW

1. The criteria for a compensable evaluation for bilateral 
sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2007).

2.  The criteria for a compensable evaluation for residuals 
of a fracture of the right fifth metacarpal, major hand, have 
not been met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5299-5227, 5230 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claims.  The veteran was provided a VCAA 
notice letters in February 2005 and March 2006, as well as a 
copy of the rating decision and statement of the case.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim and identified the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  The VCAA letter also 
informed the veteran of what evidence was needed to establish 
his claim and what evidence VA would obtain. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) Vazquez-Flores v. Peake, -- 
Vet. App. --, No. 05-0355, 2008 WL 239951 (Jan. 30, 2008).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available records identified 
have been obtained and associated with the claims folder.  
For increased rating claims, the duty to assist includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran. Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The veteran underwent VA 
examinations in March 2005 and April 2005, and although the 
veteran's claims file was not made available to the 
examiners, that fact alone does not require the veteran be 
re-examined.  With respect to the audiology examination, that 
produces results from objective testing performed at the time 
of the evaluation, independent of any information the claims 
file may contain.  As to the hand examination, since it 
revealed no impairment and the veteran himself made no 
complaints at the time of the examination, the absence of the 
any context that the claims file would have provided is of no 
consequence.  The veteran has not reported receiving any 
recent treatment, and there are no records suggesting an 
increase in disability has occurred as compared to the prior 
VA examination findings.  The veteran requested a personal 
hearing before a Decision Review Officer in June 2006; 
however, he failed to report for the October 2006 hearing.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Increased Disability Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in the veteran's favor.  See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet.App. Nov. 19, 2007).

Bilateral hearing loss

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).

Evaluations of defective hearing range from noncompensable to 
100 percent, based upon organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level, as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 Hertz (cycles per 
second).  The schedule allows for such audiometric test 
results to be translated into a numeric designation ranging 
from Level I, for essentially normal acuity, to Level XI, for 
profound deafness, in order to evaluate the degree of 
disability from service-connected defective hearing.  The 
evaluations derived from the schedule are intended to make 
proper allowance for improvement by hearing aids. See 38 
C.F.R. § 4.85, Diagnostic Code 6100.

The veteran underwent a VA audiology examination in April 
2005.  The following pure tone thresholds, in decibels, were 
revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
30
80
LEFT
15
5
5
45
65

The average pure tone threshold was 30 decibels bilaterally, 
and speech audiometric testing revealed speech recognition 
ability of 100 percent bilaterally.

Reference to 38 C.F.R. § 4.85, Table VI, shows the veteran's 
right and left ear hearing loss to be Level I impairment for 
each ear.  Applying these results to Table VII, the veteran's 
disability evaluation is shown to be noncompensable.  
Moreover, the evidence fails to demonstrate an exceptional 
pattern of hearing such as to potentially allow for a higher 
rating via application of 38 C.F.R. § 4.86.

The objective evidence, as detailed above, is simply not 
commensurate with the criteria for a compensable disability 
rating for bilateral hearing loss.  Further, the evidence 
does not indicate that the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2007) is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).  Therefore, the veteran's claim must be denied. 

Right Fifth Metacarpal

Throughout the entire appeal period the veteran's right fifth 
finger disability has been rated noncompensable pursuant to 
38 C.F.R. § 4.71A, Diagnostic Code 5299-5227.  (2007).  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.  
38 C.F.R. § 4.27 (2007).  In this case, Diagnostic Code 5299 
refers to general musculoskeletal ratings while the more 
specific Diagnostic Code 5227 refers to ankylosis of the ring 
or little finger. 

The schedular criteria for evaluating single digit injuries 
do not provide a compensable rating for ankylosis of the 
little finger, whether it is favorable or unfavorable.  
38 C.F.R. § 4.71a, Diagnostic Code 5227 (2007).  Furthermore, 
the schedular criteria does not provide for a compensable 
rating for any degree of limitation of motion in the little 
finger, whether it affects the minor or the major hand.  38 
C.F.R. § 4.71a, Diagnostic Code 5230 (2007).  VA may, 
however, consider whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  Amputation 
of the little finger without metacarpal resection at the 
proximal interphalangeal joint or proximal thereto warrants 
the assignment of a 10 percent rating of a little finger 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5156 (2007).

The veteran underwent a VA physical examination in March 
2005.  On examination, he reported no history of discomfort, 
swelling, or limitation in his right hand.  The examiner 
observed no evidence of ankylosis of any of the hand joints.  
The veteran demonstrated no functional defects in manual 
muscle strength, finger flexes, or handgrip.  In addition, no 
limitation of motion was observed.  The veteran was able to 
use his right hand to push, pull, twist, probe, write, and 
touch without discomfort.  

Taking into account all relevant evidence, the Board finds 
that the criteria for a compensable evaluation for the 
veteran's right fifth finger disability have not been met.  
The March 2005 VA examination report revealed no evidence of 
ankylosis in the right fifth finger, and the veteran was able 
to flex all of the fingers of right the hand normally, 
without any evidence of discomfort.  

The evidence of record does not indicate that evaluation of 
the veteran's right fifth finger disability as an amputation 
is warranted, or that the veteran's disability limits the 
motion of other digits or interferes with the overall 
function of his right hand.  Therefore, a compensable rating 
is not warranted for the veteran's right fifth finger 
disability under either Diagnostic Code 5227 or Diagnostic 
Code 5230.  

The Board has considered the other diagnostic codes 
pertaining to individual digits but finds that none are 
applicable to the present case, as the medical evidence 
demonstrates that the veteran's right fifth finger disability 
does not result in limitation of motion of other digits or 
affect the overall function of the right hand.  

Additionally, consideration of functional loss due to pain, 
weakness, and flare-ups under 38 C.F.R. §§ 4.40 and 4.45 is 
not required here because the veteran's current 
noncompensable evaluation is the maximum disability rating 
available for limitation of motion. Johnston v. Brown, 10 
Vet. App. 80 (1997).

In conclusion, the criteria for a compensable disability 
rating for the veteran's residuals of fracture of the right 
fifth metacarpal are not met, and the claim must be denied.   


ORDER

Entitlement to a compensable disability rating for bilateral 
high frequency sensorineural hearing loss is denied. 

Entitlement to a compensable disability rating for residuals 
of right fifth metacarpal fracture, major hand is denied. 


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


